DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-13, 16-18, 20, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-14, 16-22, and 24 of U.S. Patent No. 10,278,847 B2 to Kobel. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1 and 8 to Kobel recites a system for flushing air from a medical device, comprising: an  elongate delivery device comprising a proximal end, a distal end, a lumen extending between the proximal and distal ends, and a port on the proximal end 
communicating with the lumen; a prosthesis carried by the delivery device within the lumen;  a source of perfluorocarbon solution connectable to the port for flushing the lumen with the solution to remove air from one or both of the prosthesis and the lumen;  and a source of gas/degassed saline comprising one of carbon dioxide and a bio-inert gas connectable to the port for flushing the lumen with the gas/degassed saline to remove air from one or both of the prosthesis and the lumen. Since application claims 
	Claim 2 to Kobel recites wherein the source of perfluorocarbon is 
connected to the port after flushing the lumen with the gas to remove the gas 
from one or both of the prosthesis and the lumen. Since application claim 16 is anticipated by claim 2 to Kobel, the claims are not patentably distinct.
	Claims 4 and 10 to Kobel recites wherein the source of perfluorocarbon solution 
comprises degassed perfluorocarbon. Since application claim 17 is anticipated by claims 4 and 10 to Kobel, the claims are not patentably distinct.
Claims 5 and 11 to Kobel recites wherein the source of perfluorocarbon solution 
comprises an emulsion including perfluorocarbon. Since application claim 18 is anticipated by claims 5 and 11 to Kobel, the claims are not patentably distinct.
Claims 6 and 9 to Kobel recites wherein the prosthesis comprises one of a 
stent-graft, a stent, and a coil. Since application claim 20 is anticipated by claims 6 and 9 to Kobel, the claims are not patentably distinct.
	Claims 7 and 12 to Kobel recites wherein the system further comprises 
instructions for use, wherein the instructions for use include instructions to 
expose the medical device to perfluorocarbon solution from the source of 
perfluorocarbon solution to remove gas from the medical device. Since application claims 11-13 are anticipated by claims 7 and 12 to Kobel, the claims are not patentably distinct.
	Claim 13 to Kobel recites a method for removing gas from a medical device, comprising: providing a source of perfluorocarbon; and exposing the medical device to 

medical device. Since application claim 1 is anticipated by claim 13 to Kobel, the claims are not patentably distinct.
Claim 14 to Kobel recites wherein the medical device is exposed to the 
perfluorocarbon before the medical device is introduced into a patient's body. Since application claim 8 is anticipated by claim 14 to Kobel, the claims are not patentably distinct.
	Claim 16 to Kobel recites wherein the source of perfluorocarbon contains 
degassed perfluorocarbon. Since application claims 1 and 2 are anticipated by claim 16 to Kobel, the claims are not patentably distinct.
	Claim 17 to Kobel recites wherein the source of perfluorocarbon 
comprises an emulsion including perfluorocarbon. Since application claim 3 is anticipated by claim 17 to Kobel, the claims are not patentably distinct.
	Claim 18 to Kobel recites wherein the medical device comprises a 
stent-graft constrained in a delivery condition. Since application claim 6 is anticipated by claim 18 to Kobel, the claims are not patentably distinct.
	Claim 19 to Kobel recites wherein exposing the medical device comprises 
immersing the stent-graft in the source of perfluorocarbon to remove air 
trapped in the stent-graft. Since application claim 6 is anticipated by claim 19 to Kobel, the claims are not patentably distinct.
	Claim 20 to Kobel recites wherein the stent-graft is carried by a 
catheter assembly in the delivery condition, and wherein exposing the medical 
device comprises: connecting one end of the catheter assembly to the source of 

catheter assembly. Since application claims 5 and 7 are anticipated by claim 20 to Kobel, the claims are not patentably distinct.
	Claim 22 to Kobel recites a method for removing gas from a medical device, comprising: flushing the medical device with perfluorocarbon; and separately flushing the medical device with one or more of saline, carbon dioxide, and a bio-inert gas.  Since application claims 1, 8, and 9 are anticipated by claim 22 to Kobel, the claims are not patentably distinct.
	Claim 24 to Kobel recites further comprising flushing the medical device with saline after flushing the medical device with perfluorocarbon.  Since application claim 10 is anticipated by claim 24 to Kobel, the claims are not patentably distinct.
Claims 1-3, 8, 16, 19, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,610,394 B2 to Kolbel.
Claim 1 to Kolbel recites a system for flushing target gas from a medical device, comprising: an  elongate delivery device comprising a proximal end, a distal end, a lumen extending between the proximal and distal ends, and a port on the proximal end 
communicating with the lumen;  a balloon carried by the delivery device;  a 
source of perfluorocarbon solution connectable to the port for flushing the 
lumen with the solution to remove target gas from one or both of the balloon 
and the lumen, wherein the perfluorocarbon comprises one of perflubron, 
perfluorodecaline, perfluorotributylamine, perfluorohexane, perfluorononane, 
perfluoropentane, perfluorodichlorooctane, and perfluoro-15-crown-5-ether;  and 

connectable to the port for flushing the lumen with flushed gas to remove 
target gas from one or both of the balloon and the lumen. Since application claims 16 & 19 are anticipated by claim 1 to Kolbel, the claims are not patentably distinct.
Claim 2 to Kolbel recites a system for flushing target gas from a medical device, comprising: an  elongate delivery device comprising a proximal end, a distal end, a lumen extending between the proximal and distal ends, and a port on the proximal end 
communicating with the lumen;  a balloon carried by the delivery device;  and a 
source of perfluorocarbon solution connectable to the port for flushing the 
lumen with the solution to remove target gas from one or both of the balloon 
and the lumen, wherein the perfluorocarbon comprises one of perflubron, 
perfluorodecaline, perfluorotributylamine, perfluorohexane, perfluorononane, 
perfluoropentane, perfluorodichlorooctane, and perfluoro-15-crown-5-ether, and 
wherein the source of perfluorocarbon solution comprises degassed 
perfluorocarbon, an emulsion including perfluorocarbon, a radiopaque 
perfluorocarbon, or a combination thereof.  Since application claims 16 & 19 are anticipated by claim 2 to Kolbel, the claims are not patentably distinct.
 	Claim 3 to Kolbel recites a system for flushing target gas from a medical device, comprising: an elongate delivery device comprising a proximal end, a distal end, a lumen extending between the proximal and distal ends, and a port on the proximal end 
communicating with the lumen;  a balloon carried by the delivery device;  a 
source of perfluorocarbon solution connectable to the port for flushing the lumen with the solution to remove target gas from one or both of the balloon and the lumen, 
 	Claim 4 to Kolbel recites a method for removing gas from a medical device, comprising: providing  a source of perfluorocarbon;  and exposing the medical device to 
perfluorocarbon from the source of perfluorocarbon to remove target gas from 
the medical device, wherein the medical device comprises a balloon.  Since application claims 1 & 2 are anticipated by claim 4 to Kolbel, the claims are not patentably distinct.
 	Claim 5 to Kolbel recites wherein the medical device is exposed to the 
perfluorocarbon before the medical device is introduced into a patient's body.  Since application claim 8 is anticipated by claim 5 to Kolbel, the claims are not patentably distinct.
 	Claim 6 to Kolbel recites wherein the source of perfluorocarbon contains 
degassed perfluorocarbon.  Since application claim 2 is anticipated by claim 6 to Kolbel, the claims are not patentably distinct. 
	Claim 7 to Kolbel recites wherein the source of perfluorocarbon comprises 
an emulsion including perfluorocarbon.  Since application claim 3 is anticipated by claim 7 to Kolbel, the claims are not patentably distinct.
   

Allowable Subject Matter
Claims 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner notes that claims 1-10, 19, and 21 have not been rejected under a prior art rejection and the only pending rejection of claims 1-3, 5-10, 16, 19, and 21 is the above Double Patenting rejection.  Once this rejection is properly overcome the claims will be in condition for allowance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finch et al. (US Pub. No. 2002/0082582 A1).
Regarding claim 11, Finch et al. disclose a kit, comprising: a medical device (Fig. 5; paragraph [0028]); and instructions for use of the medical device (Fig. 5; wherein the instructions for use include instructions to perform the method of claim 1 to remove gas from the medical device.  According to the MPEP 2111.05(I)(B) ‘…where the printed matter and product do not depend upon each other, no functional relationship exists.  For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals.  In re Ngai, 367 F.3d at 1339.’  Since the instrument has no functional relationship with the instructions, the ‘instructions for use include instructions to perform the method of claim 1 to remove gas from the medical device’ bears no weight in the patentable subject matter of the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Camrud et al. (US Pub. No. 2002/0138126 A1) in view of Inada et al. (WO 92/003205).
Regarding claim 16, Camrud et al. disclose a system for flushing air from a medical device (it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).), comprising: an elongate delivery device 10 (Fig. 2) comprising a proximal end, a distal end, a lumen 12 (Fig. 2) extending between the proximal and distal ends, and a port (see annotated Fig. 2 below) on the proximal end communicating with the lumen 12; a prosthesis 25 (Fig. 2) carried by the delivery device 10 within the lumen 12; and a source of flushing solution 19 (treatment/washing solution; Fig. 2 - paragraphs [0035] & [0036]) connectable to the port for flushing the lumen with the flushing solution.  Camrud et al. fail to disclose wherein the flushing solution is for absorbing gas into the solution to remove gas from one or both of the prosthesis and the lumen.
However, Inada et al. teach a less environmentally damaging cleaning solution (and method of cleaning) comprising the use of perfluorocarbon, which cleans and dries the object it is used on (abstract).  Regarding the limitation ‘to remove air from both the prosthesis and the lumen’, this limitation is being treated as an intended use statement.  It is considered that since applicant refers to the source of flushing solution in their specification as including perfluorocarbon, that perflurorocarbon is capable of performing as such (see intended use statement above).  It would have been desirable to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize perfluorocarbon as the ‘treatment/washing solution’, as suggested and taught 

    PNG
    media_image1.png
    574
    869
    media_image1.png
    Greyscale


Regarding claim 17, Inada et al. further teach wherein the flushing solution is selected from the group consisting of perfluorocarbon, degassed perfluorocarbon and degassed saline (abstract - ‘perfluorocarbon or vapor thereof’; both gassed and degassed are proposed).
Regarding claim 18, Inada et al. further teach wherein the perfluorocarbon or degassed perfluorocarbon comprises an emulsion including the perfluorocarbon or degassed perfluorocarbon (abstract - ‘perfluorocarbon or vapor thereof’; both gassed and degassed are proposed).
Regarding claim 20, Camrud et al. further disclose wherein the prosthesis comprises one of a stent-graft, a stent, and a coil (‘stent 25’ - Fig. 2).
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Finch et al. (US Pub. No. 2002/0082582 A1) in view of Inada et al. (WO 92/003205).
Regarding claims 12-14, Finch et al. further disclose wherein the medical device involves a method of disinfecting an implanted catheter by introducing media from a source (‘container’; paragraph [0028]) into a lumen of the catheter between successive uses of the catheter (paragraph [0028]) [claim 12].  Finch et al. fail to further disclose wherein the flushing solution is a solution for absorbing gas into the solution to remove gas from the medical device [claim 12]; wherein the flushing solution is selected from the group consisting of perfluorocarbon, degassed perfluorocarbon and degassed saline [claim 13]; and wherein the perfluorocarbon or degassed perfluorocarbon comprises an emulsion including the perfluorocarbon or degassed perfluorocarbon [claim 14].
However, Inada et al. teach a less environmentally damaging cleaning solution (and method of cleaning) comprising the use of perfluorocarbon, which cleans and dries the object it is used on (abstract).  Regarding the limitation ‘to remove air from both the prosthesis and the lumen’, this limitation is being treated as an intended use statement.  It is considered that since applicant refers to the source of flushing solution in their specification as including perfluorocarbon, that perflurorocarbon is capable of performing as such (see intended use statement above).  It would have been desirable to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize perfluorocarbon as the ‘treatment/washing solution’, as suggested and taught or vapor thereof’; both gassed and degassed are proposed); and wherein the perfluorocarbon or degassed perfluorocarbon comprises an emulsion including the perfluorocarbon or degassed perfluorocarbon (abstract - ‘perfluorocarbon or vapor thereof’; both gassed and degassed are proposed).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899.  The examiner can normally be reached on M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        February 26, 2021